Citation Nr: 1024606	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-15 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to total disability based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from September 1968 to July 1973. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia (RO).  In pertinent part of that rating decision, the RO 
denied the benefits sought on appeal. 

On his April 2008 substantive appeal (VA Form 9), the Veteran 
marked that he desired a Board hearing at the RO.  The Veteran 
was scheduled for a Travel Board hearing, but prior to the date 
of the hearing, the Veteran withdrew his request in a May 2010 
correspondence. 

The record contains a May 2008 correspondence from the Veteran, 
in which he requests a higher evaluation for his hearing loss 
disability.  Oftentimes when the severity of one or more service-
connected disorders is in question, one cannot address a claim 
for TDIU, as the TDIU matter would be inextricably intertwined 
with the matter involved in the claim for increase.  It is noted 
that when two issues are "inextricably intertwined", the Board 
cannot render a final decision on one issue until the other issue 
has been considered.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  Here, however, the mere fact that the Veteran has 
submitted a new claim for an increased rating for hearing loss 
disability does not prevent the Board from determining whether he 
is entitled to TDIU.  Review of the record reveals that in this 
case, the Veteran already meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a).  
Additionally, the record contains a January 2009 VA medical 
opinion that the thoroughly addresses the severity of the 
Veteran's service-connected hearing loss disability and provides 
objective findings specifically addressing the impact of the 
hearing loss disability on the Veteran's ability to obtain and 
sustain gainful employment.  Given the nature of the issue on 
appeal and evidence already contained in the claims folder, the 
determination of whether the Veteran is entitled to a higher 
evaluation for hearing loss does not affect the determination of 
TDIU in this case.  Accordingly, the Board will proceed with the 
appeal.

The issue of entitlement to a higher evaluation for 
hearing loss has been raised by the record, but it has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has the following service connected disabilities: 
posttraumatic stress disorder (PTSD), rated as 50 percent 
disabling; acne vulgaris, rated as 30 percent disabling; 
tinnitus, rated as 10 percent disabling; and bilateral hearing 
loss, rated as noncompensable.  The Veteran's combined rating for 
his service-connected disabilities is 70 percent.

2.  The Veteran's service-connected disabilities are not shown to 
be of such severity so as to preclude substantially gainful 
employment.

3.  The Veteran has other non-service connected medical 
conditions that have affected his ability to maintain employment. 


CONCLUSION OF LAW

The criteria for a total disability rating based on individual 
unemployability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information and 
evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ), even if 
the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
These VCAA notice requirements apply to all elements of a claim 
for service connection, so VA must specifically provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

Here, prior to the January 2007 rating decision, VA sent the 
Veteran a notice letter in July 2006 that apprised him as to his 
and VA's respective duties for obtaining evidence.  This notice 
letter also informed him that in order to substantiate a claim, 
he must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening in the severity of his 
condition.  The letter also informed the Veteran of the minimum 
disability percentages required for entitlement to TDIU, it also 
provided the Veteran with examples of the types of medical and 
lay evidence that the claimant may submit.  Lastly, the Veteran 
was informed how VA determines the disability rating and the 
effective date for the award of benefits if service connection is 
to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.
 
In addition to its duty to notify and inform the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As to the duty to assist, VA has associated with the claims 
folders the Veteran's private and VA treatment records.  The 
Veteran was afforded formal VA examinations, including in January 
2009, in which his service connected disabilities were evaluated.   
Collectively, the medical opinions contained in the examination 
reports address the issue of whether the Veteran's employability 
due to his service connected disabilities.  

It is noted that a review of the record indicates that the 
Veteran receives disability benefits from the Social Security 
Administration (SSA) after he was determined to be disabled as of 
November 1991.  No corresponding medical and employment records 
from SSA are in the claims file. The SSA decision award submitted 
unequivocally suggests that the medical conditions considered 
were chronic obstructive pulmonary disorder (COPD) and coronary 
artery disease (CAD), with history of myocardial infarction.   
(The date of the SSA benefit award correspondences with the 
Veteran's November 1991 hospital admission for chest pain and 
subsequent diagnoses for COPD and CAD).  There was no reference 
to any issue involved in the current appeal.  The Veteran has not 
alleged that the SSA records are relevant to his claim.  
Accordingly, the Board finds that the records are not relevant to 
the current appeal and VA is under no duty to obtain the records.  
See Golz v. Shinseki, No. 09-7039 (Fed. Cir. Jan 4, 2010).

The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  The 
Board finds that no additional assistance is required to fulfill 
the VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), affirmed 281 F.3d 1384 (Fed. Cir. 2002).  


2.  TDIU Claim

The Veteran asserts that his service-connected disabilities 
prevent him from obtaining substantially gainful employment.  
Service connection is in effect for PTSD, acne vulgaris, tinnitus 
and hearing loss.  

In May 2006, the RO received the Veteran's formal application for 
TDIU.  He reported that since 1992 he had been unable to work 
full time due to his chronic obstructive pulmonary disorder 
(COPD), coronary artery disease (CAD) and osteoarthritis.  The 
Veteran reported that he last worked as a laborer in a mine for 
Southern Ohio Coal Company.  On his September 2006 Request for 
Employment Information, VA Form-4192, the Veteran reported that 
he "retired early" from his last position because of a heart 
attack.  It was noted that the Veteran currently receives 
lifetime retirement pension as long as he does not work in the 
coal industry.   

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  

Under the applicable regulations, benefits based on individual 
unemployability are granted only when it is established that the 
service-connected disabilities are so severe, standing alone, as 
to prevent the Veteran from retaining any form of gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In this regard, 
due consideration will be given the history of the Veteran's 
service-connected disability. 

Under 38 C.F.R. § 4.16, if there is only one such disability, it 
must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are two 
or more such disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  

Here, service connection is currently in effect for the 
following: PTSD, rated as 50 percent disabling; acne vulgaris, 
rated as 30 percent disabling; tinnitus, rated as 10 percent 
disabling; and bilateral hearing loss, rated as noncompensable.  
The Veteran's combined rating for his service-connected 
disabilities is 70 percent; he meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a).  

Because the schedular criteria are satisfied, the remaining 
question is whether the Veteran's service-connected disabilities, 
in and of themselves, preclude the Veteran from securing or 
following a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a).  

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore v. Derwinski, 1 Vet. 
App. 356, 358 (1991).  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a).  "Marginal employment," for example, as a self-employed 
worker or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. 4.16(a); see also Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).

The sole fact that a veteran has difficulty obtaining employment, 
because of economic circumstances, is not enough for a TDIU 
award.  A higher schedular rating, in itself, is recognition that 
the impairment makes it difficult to obtain and retain 
employment.  The central inquiry to this question is, "whether 
the veteran's service- connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  

Neither non-service connected disabilities nor advancing age may 
be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 
(2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question that 
concerns the Veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a particular 
manner when the thrust of the inquiry is whether a particular job 
is realistically within the Veteran's capabilities, both 
physically and mentally.  See Moore v. Derwinski, 1 Vet. App. 83 
(1991).

In the instant case, the Veteran asserts that his service-
connected disabilities have prevented him from working at 
substantially gainful employment.  Here, the minimum percentages, 
notwithstanding, the record does not establish that it is the 
Veteran's service-connected disabilities that render him 
unemployable.  Although the Veteran stated that he is unable to 
work because of his service-connected disabilities, in particular 
due to PTSD and hearing loss, the preponderance of the evidence 
does not establish that the Veteran is unable to work solely 
because of his service connected disabilities. 

A review of the record shows the Veteran receives VA treatment 
for his service connected PTSD and hearing impairment.  Private 
and VA treatment records show that the Veteran has been treated 
for COPD, CAD, hypertrophic prostate, chronic lymphocyte 
thyroiditis, abnormal aortic aneurysm, priapism, erectile 
dysfunction, hypothyroidism, hyperlipidemia, and hypertension.  
The Veteran has a history of myocardial infarction (MI) in 
November 1991.  The more recent VA treatment records show that 
the Veteran's CAD is asymptomatic, and the Veteran denied any 
abnormal symptomatology due to his aneurysm.  

The record also contains the reports of several VA examinations 
performed in conjunction with the Veteran's PTSD, hearing 
impairment, and acne vulgaris.  It is noted that in an October 
2005 VA psychiatric examination report, the VA examiner recorded 
that the Veteran reported that he had retired from his position 
at the coal mines because of a heart attack in 1991.   Another VA 
psychiatric examination report dated October 2006 also shows that 
the Veteran retired due to heart problems.  

The record contains two VA medical opinions that specifically 
touch and concern the issue of whether the Veteran's service-
connected disabilities preclude him from securing or following a 
substantially gainful occupation.  Both opinions come from 
January 2009 VA examination reports. 

In the January 2009 VA psychiatric examination, the VA examiner 
noted that the Veteran reported he has been retired since 1992 
due to a cardiac condition.  The Veteran denied any work-related 
problems.  The examiner noted that the Veteran reported he 
volunteered at the local VA Medical Center twice month and he 
participates in the honor guard for veterans' funerals.  The 
examiner found that the Veteran's disability due to PTSD caused 
him mild occupational impairment.  The examiner opined that the 
Veteran's symptomatology due to PTSD did not preclude him from 
employment. 

The next medical opinion of record comes from the January 2009 VA 
audiological examination.  In that examination report, the VA 
examiner stated that an individual with the Veteran's severity of 
hearing loss was employable "although certain work conditions 
would be better than others," such as a quieter work setting.  
The examiner also indicated that the Veteran could also work 
within a noisier work environment as long as he used hearing 
protection devices.  

After considering all of the evidence, the Board concludes that 
the evidence does not show that the Veteran is incapable, due to 
his service-connected disabilities, of performing the physical 
and mental acts required by employment.  None of the medical 
evidence of record shows that the Veteran is unemployable due to 
his service connected disabilities.  Rather, both of the VA 
medical opinions found that the Veteran is not completely 
precluded from employment, because of the severity of his service 
connected disabilities.  The VA psychiatric examiner found that 
the Veteran's PTSD only caused him mild occupational impairment 
and the VA audiological examiner noted that the Veteran is not 
completely precluded from all types of employment, but he can 
engage in limited types of employment.

In addition, there is no medical evidence showing that the 
Veteran's service-connected disorders alone affect his ability to 
obtain and maintain substantially gainful employment.  
Difficulties which limit his employability appear to be due 
predominantly to disabilities for which the Veteran is not 
service-connected.  Several medical records contained in the 
claims folder show that the Veteran's non-service connected 
cardiac problems affected his employment.  The Veteran has 
consistently reported that he retired from his position at the 
coal mines because of his heart problems.  The SSA record 
indicates that the Veteran's history of myocardial infarction in 
1991 contributed his inability to maintain employment. 

Employment impairing heart disability, while relevant to the 
Veteran's overall employment prospects, is not a disability that 
is considered in determining whether the Veteran is entitled to a 
TDIU.  As noted above, the central inquiry here is "whether the 
Veteran's service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad, 5 Vet. App. 
524.  Consideration may be given to the Veteran's education, 
special training, and previous work experience, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van 
Hoose.  

The Board has considered, and is sympathetic to the Veteran's 
assertions regarding ongoing difficulty with anger problems 
caused by his PTSD and his hearing impairment.  See arguments 
contained in the June 2010 Informal Hearing Presentation.  The 
problems associated with the Veteran's service connected 
disabilities are reflected in his current 50 percent disability 
rating and noncompensable disability rating, respectively.  Van 
Hoose, 4 Vet. App. at 363.  The record does not indicate that the 
Veteran's disabilities preclude him from obtaining or sustaining 
substantially gainful employment. 

Moreover, the record shows that the Veteran participates in 
volunteer activities at least twice a month, which is similar to 
employment.  Although, his volunteer work is not indicative of 
substantially gainful employment, it does qualify as a form of 
work that others find valuable, and it shows that the Veteran is 
not precluded from being able to perform tasks in an 
occupational-like situations and he has some skill-sets beyond 
those required for coal mining work.  See Moore, 1 Vet. App. at 
83. 

The evidence of record does not weigh in favor of an award of 
TDIU due to service-connected disabilities.  See 38 C.F.R. §§ 
3.340(a)(3).  There is no competent evidence of record that 
supports a finding of TDIU solely based on the Veteran's service-
connected disabilities. 

The Veteran asserts that he is unemployable due to his service-
connected disabilities; however, there is no competent medical 
evidence on file that shows that his service-connected 
disabilities alone preclude him from obtaining or maintaining 
gainful employment.  The Board thus concludes that this case 
presents no unusual or exceptional circumstances that would 
justify a referral of the total rating claim to the Director of 
the VA Compensation and Pension Service for extra- schedular 
consideration.  In the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned combined disability rating of 70 percent, the Board's 
conclusion is that the preponderance of the evidence is against 
his claim.  Accordingly, a total disability rating based upon 
individual unemployability due to service-connected disabilities 
under the provisions of 38 C.F.R. § 4.16(b) is not warranted.

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 53-56 (1990).  The claim must 
be denied. 


[Continued on the following page.]





ORDER

Entitlement to a TDIU rating is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


